UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6766



HAROLD S. MOSLEY,

                                              Plaintiff - Appellant,

          versus


GERALDINE MIRO, Warden, Allendale Correctional
Institution; ROBERT E. WARD, Evans Correc-
tional Institution; MICHAEL MOORE, Former-
Director of SCDC; WILLIAM CATOE, Formerly
Deputy Director of Operations SCDC, current
Director of SCDC,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-99-0530-2-20AJ)


Submitted:   September 8, 2000         Decided:   September 18, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Harold S. Mosley, Appellant Pro Se.   Paul H. Derrick, JACKSON,
LEWIS, SCHNITZLER & KRUPMAN, Greenville, South Carolina; Vinton
DeVane Lide, VINTON D. LIDE & ASSOCIATES, Lexington, South Caro-
lina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Harold S. Mosley appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court.      See Mosley v. Miro, No. CA-99-0530-2-20AJ

(D.S.C. Mar. 8, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2